IN THE MISSOURI COURT OF APPEALS
                     WESTERN DISTRICT

 MISSOURI CHAMBER OF                             )
 COMMERCE AND INDUSTRY,                          )
                                                 )
                                   Appellant,    )
                                                 )    WD81805
 v.                                              )
                                                 )    OPINION FILED:
                                                 )    April 9, 2019
 MISSOURI ETHICS COMMISSION,                     )
 et al.,                                         )
                                                 )
                                Respondents.     )


                  Appeal from the Circuit Court of Cole County, Missouri
                          The Honorable Patricia S. Joyce, Judge

                 Before Division Four: Karen King Mitchell, Chief Judge, and
                         Alok Ahuja and Thomas N. Chapman, Judges

       The Missouri Chamber of Commerce and Industry (the Chamber) appeals the denial of its

request for a declaratory judgment to the effect that the Missouri Campaign Contribution Reform

Initiative of 2016 (Amendment 2) allows contributions from a corporation’s treasury to a political

action committee (PAC) established, administered, or maintained by the corporation. In its sole

point on appeal, the Chamber argues that the trial court erred in concluding that Amendment 2

prohibits contributions from a corporation to such a PAC. Because we conclude that the plain and

ordinary meaning of the language of Amendment 2, read in its entirety, prohibits contributions
from a corporation to a PAC established, administered, or maintained by the corporation, we

affirm.

                                                      Background

          On November 8, 2016, Missouri voters passed Amendment 2, which became effective at

the end of the 30th day after the election. Amendment 2 added a new section to the Missouri

Constitution, titled the “Missouri Campaign Contribution Reform Initiative.” Mo. Const. art. VIII,

§ 23. Amendment 2 imposes restrictions on the types of campaign contributions that corporations

like the Chamber may make. The Chamber is a not-for-profit corporation organized pursuant to

26 U.S.C. § 501(c)(3) of the Internal Revenue Code and is registered as a nonprofit corporation

with the Missouri Secretary of State. The Chamber established, administered, and maintained a

PAC called the “We Mean Business PAC.”

          Following passage of Amendment 2, the Missouri Ethics Commission (MEC), which

investigates and enforces the laws governing campaign finance disclosure, issued two advisory

opinions. In Advisory Opinion No. 2017.03.CF.010, dated March 27, 2017, MEC concluded that

“because [§ 23.3(3)(a)] expressly authorizes specific types of individual contributions but does not

specifically authorize the contributions from the entity’s treasury or funds, a corporation . . . may

not contribute its own funds to its connected[1] political action/continuing committee.” In Advisory




         Amendment 2 does not use the phrase “connected political action committee” or “connected continuing
          1

committee.” Amendment 2, however, defines a “connected organization” as

              any organization such as a corporation . . . which expends funds to provide services or facilities
              to establish, administer or maintain a committee or to solicit contributions to a committee from
              its members, officers, directors, employees or security holders. An organization shall be
              deemed to be the connected organization if more than fifty percent of the persons making
              contributions to the committee during the current calendar year are members, officers, directors,
              employees or security holders of such organization or their spouses.

Mo. Const. art. VIII, § 23.7(6)(d). Therefore, in using the phrase “connected political action/continuing committee,”
the MEC meant a committee established, administered, or maintained by a connected organization.


                                                              2
Opinion No. 2017.07.CF.014, dated July 14, 2017, MEC reaffirmed its earlier conclusion about

connected PACs.       There, MEC stated, “The Commission discussed the application of

[§§ 23.3(3)(a) and 23.3(12)] as they relate to corporate . . . contributions to PACs in MEC

No. 2017.03.CF.010. The Commission stated that a corporation . . . may not contribute its own

funds to its connected PAC, but that it may contribute direct corporate . . . funds to an

‘unconnected’ PAC.”

       The Chamber filed a petition for declaratory judgment challenging MEC’s conclusion that

Amendment 2 prohibits contributions from a corporation to its connected PAC. The case was tried

and submitted on stipulated facts. The trial court entered judgment in favor of MEC, concluding

that Amendment 2

         make[s] clear that while a corporation may not make direct contributions to
         committees tied to candidates or political parties, it may create, support and
         control its own PAC that may, in turn, make such contributions, provided the
         PAC is not funded with the corporation’s own money. The connected PAC, in
         turn, may make various election-related expenditures—such as contributing to
         candidate committees—that a corporate connected organization may not. If a
         corporation wishes to “maintain” or “administer” a connected PAC, it may not
         contribute its own funds to that PAC, but it may solicit contributions to the PAC
         from its own directors, officers, employees, members, and shareholders.

         By permitting connected PACs to receive contributions from corporate
         directors, officers, employees, members and shareholders but not the
         corporation itself, Amendment 2 prevents corporations from circumventing the
         prohibition on corporate contributions to candidates and political parties.
         Without that important limitation, corporations could evade [Amendment 2’s]
         prohibitions by simply creating a connected PAC, contributing corporate funds
         to that PAC, and then directing the PAC to contribute to candidates or political
         parties of the corporation’s choice.

The Chamber appeals.

                                      Standard of Review

       This case was submitted on stipulated facts and, thus, “did not involve the trial court’s

resolution of conflicting testimony.” Ritter v. Ashcroft, 561 S.W.3d 74, 84 (Mo. App. W.D. 2018)



                                                3
(quoting Chastain v. James, 463 S.W.3d 811, 817 (Mo. App. W.D. 2015)). Therefore, “the only

question before this court is whether the trial court drew the proper legal conclusions from the

facts stipulated.” Id. (quoting Chastain, 463 S.W.3d at 817). Here, the trial court’s ruling was

based on the interpretation and application of Amendment 2 to the stipulated facts; “[t]hus, our

review is de novo.” Id. (quoting Chastain, 463 S.W.3d at 817).

                                             Analysis

       In its sole point on appeal, the Chamber argues that the trial court erred in granting

judgment in MEC’s favor because Amendment 2 does not prohibit contributions from a

corporation to its connected PAC when the corporation is acting as a connected organization

because (1) § 23.3(3)(a) does not list “connected organization” among the entities to which a

corporate contribution is prohibited; and (2) § 23.3(12) expressly permits contributions from a

corporation to a PAC. We disagree. Although the Chamber’s descriptions of two isolated

provisions of Amendment 2 are accurate, the plain and ordinary meaning of the language of

Amendment 2 in its entirety does, in fact, prohibit contributions from a corporation to its connected

PAC when the corporation is acting as a connected organization.

       In construing a constitutional provision, we follow the same rules we apply when

interpreting statutes. Mo. State Emps.’ Ret. Sys. v. Salva, 504 S.W.3d 748, 751 (Mo. App. W.D.

2016). “Words used in constitutional provisions are interpreted to give effect to their plain,

ordinary, and natural meaning.” Wright-Jones v. Nasheed, 368 S.W.3d 157, 159 (Mo. banc 2012).

“The primary goal in interpreting a constitutional provision is to ascribe to the words of the

provision the meaning that the people understood them to have when the provision was adopted.”

Salva, 504 S.W.3d at 751. “[D]ue regard is given to the primary objectives of the [constitutional]

provision in issue as viewed in harmony with all related provisions, considered as a whole.” Mo.




                                                 4
Prosecuting Attorneys v. Barton Cty., 311 S.W.3d 737, 742 (Mo. banc 2010) (quoting Boone Cty.

Court v. State, 631 S.W.2d 321, 324 (Mo. banc 1982)). Every word in the Missouri Constitution

must be given meaning and cannot be ignored as mere surplusage. State Highways & Transp.

Comm’n v. Dir., Mo. Dep’t of Revenue, 672 S.W.2d 953, 955 (Mo. banc 1984). Courts should

avoid constructions of the Missouri Constitution that are unreasonable or would lead to absurd

results. Salva, 504 S.W.3d at 752. And, “where one statute deals with [a] subject in general terms

and the other deals in a specific way, to the extent they conflict, the specific statute prevails over

the general statute.” In re Gardner, 565 S.W.3d 670, 676 (Mo. banc 2019) (quoting Turner v. Sch.

Dist. of Clayton, 318 S.W.3d 660, 668 (Mo. banc 2010)).

         Amendment 2 establishes a set of rules that govern corporate contributions.

Section 23.3(3)(a) of Amendment 2 makes it unlawful for a corporation

             to make contributions[2] to a campaign committee, candidate committee,
             exploratory committee, political party committee or a political party; except
             that a corporation . . . may establish a continuing committee which may accept
             contributions or dues from members, officers, directors, employees or security
             holders.

Mo. Const. art. VIII, § 23.3(3)(a).3 Section 23.3(12) of Amendment 2 authorizes PACs to receive

contributions from, among others, “corporations, associations, and partnerships formed under

chapters 347 to 360, RSMo, as amended from time to time . . . .” Id. at § 23.3(12). A corporation

that spends its own funds or provides services to either “establish, administer or maintain” a PAC


         2
            “Contribution” is defined as “a payment . . . for the purpose of supporting or opposing the nomination or
election of any candidate for public office or the qualification, passage or defeat of any ballot measure, or for the
support of any committee supporting or opposing candidates or ballot measures . . . .” Mo. Const. art. VIII, § 23.7(7).
However, the definition of “contribution” excludes the “direct or indirect payment” by a connected organization “of
the costs of establishing, administering, or maintaining a committee, including legal, accounting and computer
services, fund raising and solicitation of contributions for a committee.” Id. at § 23.7(7)(h). Likewise, Amendment
2’s definition of “expenditure” excludes a connected organization’s payment of “costs of establishing, administering
or maintaining a committee, including legal, accounting and computer services, fund raising and solicitation of
contributions for a committee.” Id. at § 23.7(12)(d).
          3
            Section 23.3(3)(b) excepts a certain type of corporation from the prohibition in § 23.3(3)(a), but that
exception is not relevant here. See Mo. Const. art. VIII, § 23.3(3)(b).


                                                          5
or solicit contributions for that PAC (referred to by MEC in its opinions and the parties as a

“connected PAC”) is a “connected organization.” Id. at § 23.7(6)(d).

         Under Amendment 2, the definition of a PAC is almost identical to the definition of a

“continuing committee,”4 with the only substantive difference being that, in addition to candidate

and campaign committees (excluded from the definition of continuing committees), PACs also do

not include political party, exploratory, or debt service committees. Id. at § 23.7(20). In other

words, PACs are a subset of continuing committees.

         In passing Amendment 2, Missouri voters declared that “political contributions from

corporations . . . can unfairly influence the outcome of Missouri elections[,]” making limits on

corporate contributions necessary. Id. at § 23.2. To that end, the first clause of § 23.3(3)(a) bars

a corporation from contributing to committees associated with candidates or political parties. The

second clause of § 23.3(3)(a), however, provides that “a corporation may establish a continuing

committee which may accept contributions . . . from members, officers, directors, employees or

security holders.” As noted, supra, a PAC is, by definition, a continuing committee. Id. at

§§ 23.7(6)(c) and (20). Thus, pursuant to § 23.3(3)(a), a corporation may establish a PAC.

         When a corporation establishes a PAC, the corporation is acting as a “connected

organization.” Id. at § 23.7(6)(d) (a “[c]onnected organization” includes a “corporation . . . which




         4
             Amendment 2 defines “continuing committee,” in pertinent part, as

             a committee of continuing existence which is not formed, controlled or directed by a candidate,
             and is a committee other than a candidate committee or campaign committee, whose primary
             or incidental purpose is to receive contributions or make expenditures to influence or attempt
             to influence the action of voters . . . . “Continuing committee” includes, but is not limited to,
             any committee organized or sponsored by a business entity, . . . whose primary purpose is to
             solicit, accept and use contributions from the members, employees or stockholders of such
             entity and any individual or group of individuals who accept and use contributions to influence
             or attempt to influence the action of voters.

Mo. Const. art. VIII, § 23.7(6)(c).


                                                            6
expends funds or provides services or facilities to establish, administer or maintain a committee or

to solicit contributions to a committee from its . . . officers, directors, employees or security

holders.”). Thus, a PAC established by a corporation can be accurately described as a connected

PAC.    There is nothing in Amendment 2 that prohibits a connected PAC from making

contributions to committees associated with candidates or political parties. Id. at §§ 23.7(6)(c) and

23.7(20). Thus, a connected PAC may make various election-related contributions that its

sponsoring corporate connected organization may not.

       Although the second clause of § 23.3(3)(a) does not expressly prohibit a corporation from

contributing to a connected PAC, when read as a whole, it is clear that § 23.3(3)(a) is intended to

prohibit such contributions. The second clause of § 23.3(3)(a) begins with the word “except,”

which makes clear that a corporation’s establishment of a connected PAC is intended to create an

exception to the general prohibition on corporate contributions to committees associated with

candidates or political parties set out in the first clause. In addressing what a corporation may do

in relation to a connected PAC, the second clause only mentions the “establish[ment]” of a

connected committee.      By definition, the costs incurred by a corporation in establishing a

connected PAC are not considered to be “contributions” or “expenditures.” Id. at §§ 23.7(7)(h)

and 23.7(12)(d). Thus, it appears that the word “except” at the beginning of the second clause is

used to clarify that, while the first clause of § 23.3(3)(a) prohibits a corporation from making

contributions to committees associated with a candidate or political party, the corporation may

establish a connected PAC, which the corporation may direct and control and which may, itself,

contribute to candidates and political parties.

       The second clause of § 23.3(3)(a) also lists from whom the connected PAC “may accept

contributions” (corporate “officers, directors, employees and security holders”) and that list does




                                                  7
not include the establishing corporation. The rule of statutory construction known as “expressio

unius est exclusio alterius” or “the express mention of one thing implies the exclusion of another,”

McCoy v. The Hershewe Law Firm, P.C., 366 S.W.3d 586, 594 (Mo. App. W.D. 2012), supports

the conclusion that the express mention of specific individuals from whom a connected PAC may

accept contributions—coupled with obvious omission of the establishing corporation itself—

suggests that exclusion of the corporation as an entity that may contribute to the connected PAC

was intentional. Thus, the second clause provides a mechanism for corporate officers, directors,

employees and others associated with the corporation, but not the corporation itself, to make

contributions to a PAC that the corporation establishes.

       This reading of the second clause of § 23.3(3)(a) is consistent with definitions of

“continuing committee” and “political action committee,” which provide that those types of

committees include, but are not limited to, “any committee organized or sponsored by a business

entity . . . or other organization and whose primary purpose is to solicit, accept and use

contributions from the members, employees or stockholders of such entity . . . .” Id. at §§ 23.7(6)(c)

and 23.7(20) (emphasis added). The term “sponsored” is not defined in Amendment 2, so we look

to the dictionary to determine the plain and ordinary meaning of that term. Mantia v. Mo. Dep’t

of Transp., 529 S.W.3d 804, 809 (Mo. banc 2017). A “sponsor” means “a person or organization

that pays for or plans and carries out a project or activity.” Sponsor, Merriam-Webster Online

Dictionary, https://www.merriam-webster.com/dictionary/sponsor (last visited April 2, 2019).

That definition is wholly consistent with the supporting role connected organizations play in

Amendment 2. Together, these definitions demonstrate that (1) a connected PAC may accept

contributions from the officers, employees, and stockholders of the sponsoring connected

organization but not the organization itself; and (2) a connected organization may support its




                                                  8
connected PAC with “legal, accounting and computer services, [and] fund raising and solicitation

of contributions for a committee” without violating the prohibition on direct contributions from

the corporation to its connected PAC. Mo. Const. art. VIII, §§ 23.7(6)(c) and 23.7(20).

         Read as a whole, the plain and ordinary meaning of Amendment 2’s language prohibits

corporations from contributing directly to committees associated with a candidate or political party

but allows corporations to establish and support connected committees, which may both make and

receive contributions from individuals associated with the corporation.            This reading of

§ 23.3(3)(a) is supported by the text of that section, the definitions of the various terms used

throughout Amendment 2, and the express purpose of Amendment 2, which is to restrict political

contributions by corporations. To read the second clause of § 23.3(3)(a) to allow corporations to

contribute to a connected PAC would effectively circumvent the ban on corporate contributions to

committees associated with candidates and political parties set out in the first clause, facilitating

the risk or appearance of quid pro quo corruption.

         The Chamber makes two arguments in support of its contention that Amendment 2 allows

corporate contributions to connected PACs: (1) § 23.3(3)(a) does not list “connected organization”

as an entity to which a corporation is prohibited from contributing; and (2) § 23.3(12) generally

allows corporations to contribute to PACs and connected PACs should be treated the same. But

the Chamber’s arguments disregard both the structure and plain meaning of § 23 as discussed

above.

         The Chamber’s first argument—that Amendment 2 allows corporate contributions to

connected PACs because § 23.3(3)(a) does not specifically list “connected organization” as an

entity “to which a corporate contribution is unlawful”—misinterprets what falls within the

definition of a “connected organization.” Section 23.7(6)(d) defines a “[c]onnected organization”




                                                 9
as “any . . . corporation . . . which expends funds or provides services . . . to establish, administer

or maintain a committee or to solicit contributions from its . . . officers, directors, employees or

security holders” or a corporation whose officers, directors, employees or security holders or their

spouses make up more than fifty percent of the persons making contributions to a committee. In

short, a “connected organization” is the organization that supports and establishes a connected

PAC and not the PAC receiving the support. While common parlance might describe both the

supporting corporation and the supported PAC as connected organizations, we cannot ignore the

fact that “connected organization” is a defined term in Amendment 2. And, in light of that

definition, the failure to specifically refer to a “connected organization” in § 23.3(3)(a) does not

overcome its plain and ordinary meaning.5

         The Chamber’s second argument—that Amendment 2 allows corporate contributions to

connected PACs because § 23.3(12) expressly allows a corporation to contribute to any PAC—

fails for several reasons. First, the general permission granted by § 23.3(12) cannot override

Amendment 2’s more specific restrictions applicable to connected organizations. In re Gardner,
565 S.W.3d at 676 (quoting Turner, 318 S.W.3d at 668) (“where one statute deals with [a] subject




         5
           It appears the point the Chamber is trying to make with its first argument is that, because § 23.3(3)(a) does
not list “connected committees” as one of the entities to which a corporation may not contribute, a corporation is
allowed to make such contributions. Rather than using the phrase “connected committee or PAC,” which does not
appear in Amendment 2, the Chamber mistakenly uses “connected organization.” Even if the Chamber had argued
that a corporation may contribute to its connected committee or PAC because § 23.3(3)(a) does not expressly preclude
such contributions, we would reject that argument because it ignores the interplay between §§ 23.3(3)(a) and
23.7(6)(d). Read together, those sections indicate that, while a corporation may not make direct contributions to
committees tied to candidates or political parties, it may create, support, and control its own PAC that may, in turn,
make such contributions, provided the PAC is not funded by corporate contributions. We will not read § 23.3(3)(a)
in isolation, as the Chamber would have us do, but instead must view that section “in harmony with all related
provisions, considered as a whole[,]” including § 23.7(6)(d). Mo. Prosecuting Attorneys v. Barton Cty., 311 S.W.3d
737, 742 (Mo. banc 2010) (quoting Boone Cty. Court v. State, 631 S.W.2d 321, 324 (Mo. banc 1982)). Also, even if
the Chamber had argued that a corporation may contribute to its connected committee or PAC because § 23.3(3)(a)
does not expressly preclude such contributions, we would reject that argument because it renders portions of
Amendment 2 superfluous as discussed infra.


                                                          10
in general terms and the other deals in a specific way, to the extent they conflict, the specific statute

prevails over the general statute.”).6

         Second, the Chamber’s interpretation of § 23.3(12) would render Amendment 2’s

provisions concerning connected organizations “meaningless surplusage,” thereby violating the

statutory construction tenet that every word in the Missouri Constitution must be given meaning.

State Highways & Transp. Comm’n, 672 S.W.2d at 955. If a corporation were permitted to

contribute to any PAC, including its connected PAC, there would be no need for § 23.3(3)(a) to

identify the persons who may contribute to a connected PAC. Mo. Const. art. VIII, § 23.3(3)(a).

And § 23.7(7)(h)’s exemption of money that a connected organization spends to maintain and

administer a connected PAC from the definition of “contribution” would be unnecessary. For, if

a corporation were allowed to contribute its funds to a connected committee, there would be no

need to exempt the corporation’s payments of the costs of “establishing, administering, or

maintaining” a connected committee from the definition of “contribution.” Mo. Const. art. VIII,

§ 23.7(7)(h).

         Similarly, the Chamber’s interpretation of the interplay between § 23.3(12) and

§ 23.3(3)(a) undercuts the purpose of Amendment 2 and § 23.3(3)(a)’s express ban on certain

corporate contributions. First, as noted supra, Amendment 2 expressly states that, in adopting this

constitutional amendment, the voters were attempting to address the potentially unfair influence

of corporate political contributions on elections. To accomplish this purpose, § 23.3(3)(a) bans

contributions by corporations to committees associated with candidates or political parties. To


         6
            The Chamber argues that we must adopt its reading of Amendment 2 to avoid a potential violation of the
free-speech guarantee contained in the First Amendment to the United States Constitution. The Chamber does not
argue, however, that prohibiting direct corporate contributions to committees associated with candidates and political
parties is inconsistent with First Amendment principles. If, to avoid the risk or appearance of quid pro quo corruption,
the State may constitutionally prohibit direct corporate contributions to such committees, then there is no constitutional
problem in barring corporations from making such contributions indirectly, through the mechanism of a political
action committee that the corporation controls.


                                                           11
interpret the interplay between § 23.3(12) and § 23.3(3)(a) as the Chamber suggests effectively

negates the ban on contributions in the first clause of § 23.3(3)(a) by allowing corporations to

make such contributions indirectly through a connected PAC that the corporation controls. “The

primary goal in interpreting a constitutional provision is to ascribe to the words of the provision

the meaning that the people understood them to have when the provision was adopted.” Salva,
504 S.W.3d at 751.

       For these reasons, the Chamber’s only point on appeal is denied.

                                           Conclusion

       Because we conclude that the plain and ordinary meaning of Amendment 2 prohibits

contributions from a corporation to its connected PAC, we affirm.



                                             Karen King Mitchell, Chief Judge

Alok Ahuja and Thomas N. Chapman, Judges, concur.




                                                12